It is a great pleasure to address 
the General Assembly at its sixty-ninth session. As the 
current Chairman of the East African Community, I am 
particularly pleased to see The Honourable Sam Kutesa 
preside over the General Assembly. I assure you, 
Mr. President, of the full support of my Government 
during your presidency.

I would like to begin by lending my voice to all of 
those who have called for urgent and sustained attention 


to the devastating Ebola crisis in Liberia, Sierra Leone 
and Guinea. Beyond the tragedy of the thousands who 
have lost lives and loved ones and the many more 
living with that threat, livelihoods and businesses have 
collapsed and aspirations for shared prosperity continue 
to shrink day by day. Kenya stands in solidarity with 
the countries affected by this devastating virus.

Earlier this month the Kenyan people gave 
$1 million to the effort to bring the crisis under control, 
and we stand ready to do more. Last week, ministers 
of health from the East Africa region converged in 
Nairobi and agreed on measures to safeguard our 
populations and ensure that the virus does not spread 
in our region. The suspension of international flights 
into Monrovia and other affected capitals, including 
by Kenya Airways, followed a stark warning from the 
World Health Organization (WHO). Those measures, 
among others, have isolated the affected countries and 
further hurt the people and economies of the region.

With regard to Kenya, our intention was not to 
do harm, but the warning from the WHO left us, as 
a regional hub, with few options. We stand ready 
to resume Kenya Airways flights once appropriate 
measures are put in place. Kenya believes that nothing 
in the immediate future requires more attention and 
determined response from the international community 
than the effort to stop and contain that devastating 
virus. I therefore welcome the establishment by the 
Secretary-General of the United Nations Mission for 
Ebola Emergency Response, which I am sure will guide 
a collective global response.

The Ebola crisis underlines the imperative to build 
strong States that can withstand crisis and respond to 
emergencies. State weakness in many African countries 
comes from a history of development paradigms and 
practices that weakened the State. We must commit 
to building strong, resilient and accountable States 
that can effectively respond to shocks, adversities and 
emergencies in the future.

You, Sir, are presiding over a session of the General 
Assembly of historic significance to humankind. The 
sixty-ninth session will oversee the development and 
adoption of the post-2015 development agenda. This 
effort will build on the work of the Open Working Group 
on Sustainable Development Goals, which developed 
those goals. Kenya is indeed proud to have been at the 
forefront of driving the Open Working Group process.

The new world development agenda must address 
itself to the entire cross-section of social, economic 
and environmental challenges that face the world in 
the twenty-first century. Issues of sustained economic 
development, equality among nations, climate change, 
industrialization, biodiversity loss and environmental 
protection must now go hand in glove with the traditional 
challenges of poverty, disease, hunger and inequality 
within nations. The new agenda must therefore be 
universal and comprehensive and responsive to all 
nations equally in order to be transformative in its 
impact.

We in Kenya recognize, however, that a number 
of obstacles stand in the way of achieving the new 
development agenda. The most immediate of these are 
terrorism and violent extremism. In Kenya, we stand 
at a critical moment. As we deepen our democracy, we 
find our nation thrust onto the front line of a regional 
and global war against terror. We have become acutely 
aware that the interplay between democratization, on 
the one hand, and effective counter-terrorism, on the 
other, presents severe challenges to our security and 
our governance institutions. Increasingly, terrorist 
actors are exploiting the expanded democratic space, 
sometimes feeding into and even influencing local 
politics. Unless we can provide an effective buffer to 
fight back against that tendency, Kenya and indeed other 
countries will find it difficult to entrench democracy 
and the post-2015 development agenda.

Besides the immediate threat of terrorism, the state 
of economic and social well-being is also affected by 
the lack of sustainable peace and security in many 
of our countries. From the Central African Republic 
to Mali, Libya and even as far afield as the Middle 
East and Europe, we see new conflicts and crises that 
could derail or delay development. In Kenya, we are 
particularly concerned by the perennial fragility that 
has come to characterize the greater Horn of Africa.

In Somalia, Kenya continues to sacrifice lives 
and resources in an effort to bring peace to our 
neighbour. We do this trusting that the international 
community will stay the course in Somalia. This 
involves consolidating peace and investing in stable, 
responsive national institutions that guarantee public 
safety, promote democracy and civil liberties, as well 
as development and peace in the country and region.

As we meet here, South Sudan also remains 
in turmoil. Kenya and other countries of the 
Intergovernmental Authority on Development (IGAD) 
have invested considerable effort in ending that tragedy 
and sparing the people of South Sudan further suffering. 


Regrettably, however, progress has been slow. We 
cannot let that young nation and its people down. At 
this session of the Assembly, I make a special plea for 
South Sudan, for no nation has, over the years, suffered 
as much neglect from the international community.

Similarly, no country today remains as desperately 
in need of rapid and transformative economic and 
social development as South Sudan. We cannot allow 
a return to political chaos, economic collapse or social 
desperation. I implore the leaders of that young nation 
to demonstrate determined and enlightened leadership 
and to make peace without further delay. Such action 
will save the people of the nation enormous suffering 
and offer hope of a better future. I thank the Security 
Council for its continued cooperation with IGAD in the 
search for peace in South Sudan. It is this concert of 
action that will help to bring about lasting peace, which 
in turn will form the basis for a transformative post-
2015 development agenda for South Sudan and all of its 
neighbours.

On the continent of Africa the development 
model of the past 50 years has run its course. That 
outmoded model was defined by negative trade 
relations, paternalistic global governance regimes 
and overreliance on official development assistance. 
Moreover, it was driven by external prescriptions for 
development that were heavy on political instruction, 
but light on economic and social transformation.

We now know better. We know that our social 
and economic transformation shall come first from 
within our nations, our region and our continent, and 
only secondly from the complement of external ideas 
and resources. Equally important, those external 
contributions must recognize the primacy of our 
aspirations and ideas. They must value and safeguard, 
rather than simply exploit and consume, our domestic 
resources and the product of our people’s labour. For 
the post-2015 development agenda to be transformative, 
therefore, it must first embrace the primacy of 
developing countries whose people seek sustained 
development most. Anything less will be a recipe for 
failure.

We cannot speak of development or of 
transformation when millions of the world’s people 
are mired in and are broken by unrelenting poverty, 
disease and hunger. The business of ridding the world 
of those plagues, touched upon but not fully embraced 
by the Millennium Development Goals, must be the 
first of the aspirations of the post-2015 development 
agenda. Equally important, it must be fully financed 
and accelerated, if we are to lay the groundwork for a 
transformative agenda for the next generation. I cannot 
emphasize that point enough. The scourge and shame of 
debilitating poverty, preventable diseases and chronic 
hunger must be erased from our global civilization. In 
reaching the sustainable development goals we have set 
ourselves, within a time frame of 15 years, we must not 
fail.

This year, at the United Nations, Kenya is proud 
to have presided over the Conference of States Parties 
to the Convention on the Rights for Persons with 
Disabilities. Kenya also presided over the United 
Nations Forum on Forests and co-chaired the Open 
Working Group on Sustainable Development Goals. 
Kenya is currently presiding over the UNICEF Board, 
as it seeks to provide global leadership for issues of 
concern to the world’s children and their well-being.

Kenya is a member in good standing of the 
international community and it intends to continue to 
shoulder its global and regional responsibilities. Kenya 
is especially proud of the scores of Kenyans who work 
for the United Nations here in New York, but also further 
afield in peacemaking, peacekeeping, peacebuilding 
and in many United Nations organizations in various 
United Nations stations around the world, including 
Nairobi. I salute all those Kenyans — every single one 
of them — for their dedication and commitment. We in 
Kenya believe that no nation is too poor or too rich, too 
big or too small to play its rightful role in making the 
world a better place for all.

At the national level, Kenya grounds her 
transformative agenda on a strategic vision — our Vision 
2030. Importantly, in 2010 we adopted a new democratic 
Constitution, which expanded and guaranteed a 
wider range of rights for our people and defined 
new institutions for the advancement of those rights. 
Drawing on that, we have re-engineered our system 
of governance, making it more democratic, inclusive, 
devolved and responsive. We have also significantly 
expanded participation in political and development 
decision-making.

In four short years, we have begun to witness the 
fruits of those foundational changes. Aware of the 
imperative to carry along all our people in development, 
my Government launched targeted interventions for the 
most vulnerable in society. Those include a number 
of financial initiatives and training programmes 
for women and youth. We have also prioritized the 


advancement of children’s rights and welfare through 
initiatives that reduce mortality and morbidity. Chief 
among them are universal immunization coverage, the 
promotion of breast-feeding for the first six months 
of a child’s life, the provision of fortified foods and 
insecticide-treated mosquito nets, as well as free care 
for mothers and children in all government hospitals.

In that respect, I wish to commend the first Lady 
of Kenya, Ms. Margaret Kenyatta, for successfully 
launching the Beyond Zero Campaign that is tapping 
into private sector financing to bolster the management 
of chronic preventable diseases, including HIV/AIDS, 
and to improve maternal and child health throughout 
the country.

Kenya is today on track to achieve universal 
primary education. Based on that, we have expanded 
our vision to include universal secondary education. We 
are seeking to build a more inclusive society, and strive 
to leave no one behind. It is for that reason that my 
Government has implemented a social protection cash 
transfer programme to orphans and vulnerable children, 
persons with severe disabilities and our elderly citizens. 
The programme targets 450,000 households throughout 
Kenya. Impact evaluations indicate that the programme 
has reduced poverty, improved family health and raised 
school enrolment.

As the Assembly is aware, Kenya is a leading 
tourist destination. We are also endowed with a number 
of rare species, some endangered, which we hold in 
trust for humankind. My Government attaches great 
value to conservation. We continue to raise awareness 
of the need to step up the fight against poaching and 
illicit wildlife trafficking. We have enacted laws to 
help fight the scourge, and continue to work with other 
countries and organizations to enhance the protection 
of our fauna and flora. Similarly, Kenya remains at the 
heart of international efforts to mitigate and adapt to 
challenges relating to climate change. We continue to 
work towards achieving 10-per cent forest cover; we are 
well above global targets for renewable energy use, and 
fully support all measures agreed upon at the recent 
United Nations Environmental Assembly in Nairobi.

Recognizing that our prosperity is linked to that 
of our neighbours, Kenya is engaged in a range of 
programmes and activities to hasten eastern African 
integration. We have eased the movement of goods 
and services across our borders. More importantly, our 
people can travel, work and settle across east Africa. 
We have also grown our trade volumes and are looking 
to closer integration across a range of other sectors.

Those are a few highlights of my Government’s 
transformative agenda. We are committed to 
safeguarding and expanding those initiatives by creating 
an enabling and secure environment. In light of that, 
my Government continues to invest heavily to combat 
extremists and terrorists. The global effort needs to be 
reinforced because, as we know, the intent of terrorists 
is to destroy free, secure and democratic nations and 
people. As long as international terrorism exploits our 
open, multicultural and multi-religious society and 
gravely harms our social fabric, our progress towards 
achieving the goals of a transformative agenda will no 
doubt be slowed.

Kenya believes in a better, happier and more 
prosperous future for all. It is my hope that the confluence 
of forces that have come together to continually make 
our development efforts unnecessarily difficult will 
be persuaded with urgency, to reassess their motives 
and hopefully re-engage within the global community 
and with our country and region in a more positive, 
constructive and humane manner; recognizing that, in 
the end, no one people, nor one country, not even any 
one continent, can inhabit the world peaceably alone 
in isolation from the rest of the globe. We are in this 
world together to succeed together, to win together and 
to build a better future for all everywhere, together.